Citation Nr: 9904763	
Decision Date: 02/22/99    Archive Date: 03/03/99

DOCKET NO.  96-35 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

The veteran's dissatisfaction with the initial rating 
assigned following a grant of service connection for 
residuals of a fracture dislocation of the right minor middle 
finger, for which a non-compensable rating was assigned from 
March 23, 1973 to January 31, 1995, when a 10 percent rating 
was assigned.  




REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active military service from March 1971 to 
March 1973.

The issue of the veteran's dissatisfaction with the initial 
rating assigned following a grant of service connection for 
residuals of a fracture dislocation of the right minor middle 
finger is before the Board of Veterans' Appeals (Board) on 
appeal from an October 1995 rating decision by the Buffalo, 
New York Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In the October 1995 rating decision, the RO 
granted the veteran's claim of entitlement to service 
connection for injury, middle finger, right hand and assigned 
a non-compensable evaluation for the disability, effective 
January 31, 1995.  The veteran's notice of disagreement was 
received in November 1995.  A statement of the case was 
mailed to the veteran in December 1995.  The veteran's 
substantive appeal was received in December 1995.  The 
veteran testified at a hearing before a local hearing officer 
in February 1996.

The Board notes a rating decision was issued in July 1996 
which continued the veteran's non-compensable evaluation for 
injury, middle finger, right hand, but found that an 
effective date of March 23, 1973 was warranted for service 
connection for that disability due to a previous 
administrative error.  

In September 1997, the Board remanded, in pertinent part, the 
issue listed on the front page to the RO for further 
development.  At that time, the Board noted that the issue of 
entitlement to a total disability rating based on individual 
unemployability had been raised.  Since this issue has not 
been addressed, the Board refers this issue to the RO for 
further development.  

In a June 1998 rating decision, the veteran's right middle 
finger disability was recharacterized as service-connected 
residuals of a fracture dislocation of the right minor middle 
finger and was assigned a 10 percent rating effective from 
January 31, 1995.  The Board notes that the United States 
Court of Veterans Appeals (Court) has held that a rating 
decision issued subsequent to a notice of disagreement which 
grants less than the maximum available rating does not 
"abrogate the pending appeal."  AB v. Brown, 6 Vet. App. 35, 
38 (1993).  Consequently, the matter the veteran's 
dissatisfaction with the initial rating assigned following a 
grant of service connection for residuals of a fracture 
dislocation of the right minor middle finger remains in 
appellate status.  

In August 1998, the RO denied entitlement to nonservice-
connected improved pension benefits.  The veteran was 
provided his procedural and appellate rights, but did not 
submit a notice of disagreement to that issue.  As such, the 
issue of nonservice-connected improved pension benefits is 
not in appellate status and before the Board at this time.  


REMAND

At the outset, the Board notes that the veteran is in receipt 
of Social Security disability benefits, but his records from 
the Social Security Administration are not of record.  The 
Court in Roberts v. Derwinski, 2 Vet. App. 387 (1992) stated 
that the documents from the Social Security Administration 
pertaining to the veteran's receipt of Social Security should 
be considered.  Thus, the RO should obtain all the 
documentation pertaining to any claim of the veteran for 
Social Security benefits and associate them with the claims 
folder for review.  

In addition, the Board notes that the recent case of 
Fenderson v. West, No. 96-947 (U.S. Vet. App. Jan. 20, 1999) 
impacts the veteran's claim.  Prior to addressing that 
matter, the Board will briefly review the procedural history.  

In an October 1995 rating decision, service connection was 
granted for injury, middle finger, right hand, and was 
assigned a non-compensable evaluation for the condition, 
effective January 31, 1995.  Thereafter, in a July 1996 
rating decision, the veteran's non-compensable rating for his 
right middle finger disability was confirmed and continued.  
However, the RO determined that an effective date of March 
23, 1973 was warranted for service connection and the 
assignment of the non-compensable rating for the right finger 
disability due to a previous administrative error.  The RO 
indicated that although the veteran failed to report for his 
VA physical examination in 1973, as noted above, service 
connection could have been granted based on the service 
medical records.  As such, the RO assigned March 23, 1973 as 
the effective date of service connection as that date was the 
day following the veteran's discharge from service.  In a 
subsequent June 1998 rating decision, the veteran's right 
middle finger disability was recharacterized as service-
connected residuals of a fracture dislocation of the right 
minor middle finger and was assigned a 10 percent rating 
effective from January 31, 1995, the date of the receipt of 
the veteran's recent claim for service connection.  

The Board acknowledges the RO's determination that there was 
administrative error in not granting service connection for 
the right middle finger disability in 1973.  As noted, the RO 
retroactively granted service connection and assigned the 
March 23, 1973 date as the effective date.  However, when the 
RO granted a 10 percent rating for the veteran's right middle 
finger disability, the effective date assigned was the date 
of the receipt of the recent claim for service connection, 
January 31, 1995.  The RO did not provide a compensable 
rating effective from the newly established March 23, 1973 
effective date.  The issue in this case is the veteran's 
dissatisfaction with the initial rating assigned following a 
grant of service connection for residuals of a fracture 
dislocation of the right minor middle finger.  Thus, the 
veteran is appealing the assigned rating following the grant 
of service connection effective from the March 23, 1973 date, 
not just from the January 31, 1995 date.  According to 
Fenderson, "at the time of an initial rating, separate 
ratings can be assigned for separate periods of time based on 
the facts found-a practice known as "staged" ratings.  "  
The RO in effect granted a staged rating, that is, a non-
compensable rating from March 23, 1973 to January 31, 1995, 
and a 10 percent rating thereafter.  However, the RO did not 
provide any reasons and bases for why the veteran is 
allegedly not entitled to a rating in excess of the non-
compensable rating during the period of time from March 23, 
1975 to the effective date of the 10 percent rating, January 
31, 1995.  In addition, the veteran has not been provided the 
pertinent laws and regulations governing effective dates.  

In light of the foregoing, the Board must remand this case in 
order to procure the Social Security Administration records 
and in order to comply with the directives of Fenderson.

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instructions completely.  Under 
the circumstances of this case, additional development is 
necessary in order to fulfill the VA's duty to assist.  
Accordingly, this matter is Remanded for the following 
action:

1.  The RO should contact the Social 
Security Administration and request all 
pertinent documentation pertaining to any 
claim of Social Security by the veteran 
including any medical records that Social 
Security has regarding the veteran.  
These records should be associated with 
the claims file.

2.  The RO should readjudicate the 
veteran's claim.  In light of all of the 
evidence of record and in accordance with 
the directives of Fenderson, the RO 
should consider whether the veteran's 
right middle finger disability warranted 
a rating in excess of the non-compensable 
rating assigned during the period of time 
from March 23, 1975 January 31, 1995 and 
whether a rating in excess of 10 percent 
is warranted from January 31, 1995.  If 
any action taken is adverse to the 
veteran, he and his representative should 
be furnished a supplemental statement of 
the case that contains a summary of the 
relevant evidence and a citation and 
discussion of the applicable laws and 
regulations to include all pertinent laws 
and regulations governing the assignment 
of effective dates.  He should also be 
afforded the opportunity to respond to 
that supplemental statement of the case 
before the claim is returned to the 
Board.

The purpose of this REMAND is to assist the veteran in 
developing his claim.  No action is required of him until 
further notice.  The Board expresses no opinion, either 
factual or legal, as to the ultimate determination warranted 
in this case pending completion of the requested action.



		
	E. M. KRENZER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).






- 6 -


